Citation Nr: 0702674	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease (AHD), currently rated 30 percent disabling.

3.  Entitlement to restoration of a 40 percent rating for 
AHD.

4.  Entitlement to a temporary total rating for convalescence 
following surgery performed in December 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and November 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant has raised claims of secondary service 
connection for diabetes, glaucoma, and a leg condition.  
These issues are REFERRED to the RO for any appropriate 
action.

All issues, with the exception of issue one noted on the 
title page (entitlement to an increased rating for 
hypertension) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diastolic blood pressure is predominantly below 
110 and his systolic blood pressure is predominantly below 
200.  


CONCLUSION OF LAW

The criteria for an increased rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in March 2003 and March 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the March 2004 letter was not sent 
prior to initial adjudication of the veteran's claim, there 
was notice sent in March 2003, prior to the initial rating 
decision.  The 2004 letter provided the veteran with 
additional notice under the VCAA.  Although the 2004 letter 
was sent subsequent to the initial adjudication, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional rating action was accomplished in November 2004.  
In addition, he was provided with a statement of the case 
(SOC) in July 2004 and a supplemental statement of the case 
(SSOC) in November 2004.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).    

The available medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The veteran was also provided with a VA examination in 
May 2003.  38 C.F.R. § 3.159(c)(4).  While the VA examiner 
indicated that the claims file was not available at the time 
of the examination, the Board does not find any prejudice to 
the veteran as review of the claims file would have no 
bearing on what his hypertension symptoms (his blood 
pressure) were.  In any event, the physician did have the 
opportunity to review the medical record.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, since the RO assigned the 10 percent rating 
for the veteran's hypertension, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to the effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable rating criteria, in order to receive a 
higher rating of 20 percent for hypertension, it is necessary 
that the veteran have diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board notes that the veteran has provided pertinent 
evidence, including blood pressure readings, that was not 
considered by the RO.  However, in September 2006, he 
submitted a written statement, specifically waiving 
consideration of this evidence by the RO.  Other evidence 
received in October 2006 without a waiver is not pertinent to 
the issue at hand.  Therefore, the Board may proceed without 
remand to the RO.  38 C.F.R. § 20.1304.

Review of the evidence of record indicates that the veteran's 
blood pressure has been recorded on many occasions (e.g., 
several dozen).  While his blood pressure wildly fluctuates, 
out of the many dozens of occasions where his blood pressure 
has been recorded in recent years, the Board can count only a 
handful of occasions where his diastolic pressure was at 110 
or more or his systolic pressure was at 200 or more.  (See 
blood pressure readings in March 1999, May 1999, December 
2001, November 2003, and July 2005).  The Board does not find 
that this evidences diastolic/systolic blood pressure that is 
predominantly 110 or more/200 or more.  His blood pressure 
readings are clearly predominantly below the readings 
required for a 20 percent rating.  Therefore, entitlement to 
a higher rating for hypertension is denied. 


ORDER

An increased rating for hypertension is denied. 


REMAND

A February 1982 rating decision awarded service connection 
and a 40 percent rating for AHD with hypertension.  This 
award was made effective from January 1981.  In March 2003, 
VA received a claim for entitlement to an increased rating.  
Subsequently, a June 2003 rating decision was promulgated.  
This decision indicated that the veteran's 40 percent rating 
for AHD was continued, and assigned a separate 0 percent 
evaluation for hypertension, effective from March 2003.  The 
rating decision noted that there was recent evidence of 
improvement of the AHD, but sustained improvement had not 
been shown.  The RO further noted that the reason for the 
non-schedular 40 percent evaluation was that the veteran met 
the 40 percent rating under the old rating criteria and that 
this evaluation had been in effect for more than five years.  
The RO went on to find that the criteria for a higher rating 
of 60 percent were not met, and continued a 40 percent 
rating.  

A subsequent rating decision, dated in November 2004, 
decreased the veteran's 40 percent rating for AHD to 30 
percent disabling, and increased the rating for hypertension 
to 10 percent disabling, effective from March 2003.  The RO 
explained that the reduction was made to 30 percent because 
the veteran was being assigned a separate 10 percent 
evaluation for hypertension.  The RO noted that the 40 
percent rating was a protected rating which had been in 
effect since 1981.  The RO further noted that the 40 percent 
rating was assigned due to the severity of the veteran's 
hypertension in conjunction with the heart condition.  A SSOC 
was issued in November 2004, addressing the issues as 
evaluation of hypertension currently rated 0 percent 
disabling, and evaluation of AHD, currently rated 40 percent 
disabling.  In December 2004, the appellant filed a notice of 
disagreement with the reduction of 40 percent to 30 percent 
for AHD.  

The RO has not yet issued a SOC on the matter of the 
reduction of the 40 percent rating for AHD; rather, it was 
only addressed in the November 2004 SSOC.  A SOC must be 
issued.  See 38 C.F.R. § 19.31 (2005).  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2005)) and requires further 
action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2005).  In this regard, it is noteworthy that the 
claim is not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal. The RO is reminded to consider and address the 
provisions of 38 C.F.R. §§ 3.500, 3.501, 3.951 (2005), and 
whether there has been compliance with the applicable 
regulations.  

With regard to the issue of entitlement to an increased 
rating for AHD, the Board finds it necessary that all due 
process requirements (e.g., issuance of SOC) be completed 
with regard to the restoration issue prior to addressing the 
increased rating issue.  Further, it is noted that the 
veteran submitted the results of an October 2006 stress test, 
which is pertinent to his claim of entitlement to an 
increased rating for AHD.  A waiver of consideration of this 
evidence by the RO was not submitted.  Thus, the claim must 
be remanded for this purpose as well.  See 38 C.F.R. §  
20.1304 (2005).  Moreover, it is noted that the veteran has 
indicated he has shortness of breath, including on exertion.  
Although the October 2006 stress test indicates that during 
adenosine infusion, he reported no chest pain or shortness of 
breath, the METs value was not reported.  This must also be 
accomplished on remand.  

The record indicates that the veteran has been receiving 
regular treatment at the Tampa VA Medical Center (VAMC).  
Records dated through July 2006 have been associated with the 
claims file.  The veteran may have had more recent VA 
treatment.  Any such records may be relevant to the veteran's 
claim and should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

The November 2004 rating decision, in addressing the claim of 
entitlement to an increased rating for AHD, made an 
incidental determination that the veteran was not entitled to 
a temporary total rating for convalescence following a 
December 2001 surgery.  This was also noted on the November 
2004 SSOC.  In December 2004, the veteran filed a notice of 
disagreement.  A SOC must be issued.  See 38 C.F.R. § 19.31.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c) (2005)) and 
requires further action.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2005).  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the veteran's VA 
medical records from August 2006 to 
present from the Tampa VAMC, and 
associate them with the claims file.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above-referenced 
VA medical records, to the extent 
available, the veteran should be 
scheduled for appropriate VA examination 
to determine the severity of his AHD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  
The physician, in accordance with the 
latest AMIE worksheet for evaluating AHD, 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the severity of his AHD.  The 
examiner is specifically asked to provide 
the METs value.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

4.  The RO should issue an appropriate 
SOC in the matter of entitlement to 
restoration of a 40 percent rating for 
AHD and entitlement to a convalescent 
rating following surgery in December 
2001.  The veteran must be advised of the 
time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005). 
Then, only if the appeal is timely 
perfected, these issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  The RO is reminded to consider 
and address the provisions of 38 C.F.R. 
§§ 3.500, 3.501, 3.951 (2005), and 
whether there has been compliance with 
the applicable regulations with regard to 
the restoration issue.  

5.  Thereafter, following any additional 
necessary development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a SSOCs and an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


